  Case 3:18-cv-00808-REP Document 29 Filed 05/10/19 Page 1 of 2 PageID# 97




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division



EVE DEBAERE,                                       Case No. 3:18-CV-00808-REP
                Plaintiff,

         vs.


CAPITAL ONE BANK (USA), N.A.


                   Defendant.


                                NOTICE OF SETTLEMENT AND
                REQUEST FOR TERM TO FILE DISMISSAL PLEADING

         Plaintiff, Eve DeBaere, by and through undersigned counsel, hereby gives notice that

Plaintiff and Defendant, Capital One Bank (USA), N.A., have reached an agreement for the

resolution of this matter and are in the process of finalizing settlement documents. Plaintiff

respectfully requests fourteen (14) days to finalize the settlement documents and file proper

pleadings to close this matter. Plaintiff also requests that the settlement conference scheduled for

May 20, 2019, as well as all other case deadlines, be set aside.

Dated:           May 10, 2019


                                              By: Francis Webb
                                                 Francis Alexander Webb
                                                 Attorney for Plaintiff, Eve DeBaere
                                                 Law Office F A Webb, PLLC
                                                 4103 Chain Bridge Rd. Suite 300
                                                 Fairfax, VA 22030
                                                 Tel. (703) 539-2003
                                                 Email: frank@fawebb.com
  Case 3:18-cv-00808-REP Document 29 Filed 05/10/19 Page 2 of 2 PageID# 98




                                                 Carlos C. Alsina
                                                 Admitted Pro Hac Vice
                                                 LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                 4740 Green River Rd., Suite 310
                                                 Corona, CA 92880
                                                 (657) 363-3331
                                                 CarlosA@jlohman.com
                                                 Attorney for Plaintiff Eve DeBaere



                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 10th day of May, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically

give notice to all counsel of record, including counsel for Defendant.

                                             BY: /s/ Francis Webb
                                             Attorney for Plaintiff, Eve DeBaere




                                               -2-
